Citation Nr: 1750906	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for chronic athlete's foot.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a bilateral leg condition, to include varicose veins.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1974, with additional service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a Board videoconference hearing before the undersigned in October 2016.  A transcript of the hearing is a part of the record before the Board.

The issue of entitlement to service connection for an acquired psychiatric disorder is decided below and the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's acquired psychiatric disorder was as likely as not incurred during his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 5017 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017). 

The Veteran entered service without any notation of a psychiatric diagnosis or symptoms thereof.  During service, he reports having been sexually assaulted during basic training.  See April 2014 written statements and October 2016 hearing testimony.  During service, while there is no indication of a report of sexual assault, the record confirms that the Veteran's behavior changed following basic training, during which there is no indication of disciplinary action.  The Veteran received Article 15 nonjudiciary action twice in July 1972, once in October 1972 and again in December 1972, as well as court martial convictions in November 1973, February 1974, and August 1974.  He attempted to commit suicide in April 1974 and was hospitalized.  However, marked improvement in his service is shown following his separation from active service and during his National Guard service.  See August 1987 National Guard annual evaluation report.  This suggests a potential change in behavior based upon a change in environment.

In August 2014, the Veteran underwent VA examination and the examiner, following examination of the Veteran and a review of the claims file, confirmed the presence of unspecified bipolar disorder, noting this presented as major depressive disorder for years.  The examiner pointed to medical literature explaining that sexual assault does not always lead to PTSD, and it may lead to mood disorders.  The examiner also noted the military markers including the Veteran's disciplinary problems and suicide attempt as an indicator of the occurrence of the alleged sexual assault, despite the lack of a report in the record.  Based upon these factors, the examiner found that the Veteran's diagnosed psychiatric disorder was at least as likely as not incurred in or caused by the claimed in-service injury.  

Based upon the foregoing, the Board finds service connection is warranted for the Veteran's acquired psychiatric disorder, diagnosed as unspecified bipolar disorder, which also presented as Major Depressive Disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As for the any other diagnosed psychiatric disorders, the 2014 examiner found the Veteran does not meet the diagnostic criteria for PTSD.  Further, even with a recognizable PTSD diagnosis, the rating criteria for all psychiatric disorders are the same under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Accordingly, a separate discussion as to any other psychiatric disorder claimed during the pendency of the appeal is unnecessary, as it appears that all the psychiatric symptomatology is overlapping.  The VA examiner determined that the most appropriate diagnosis for the symptoms presented is unspecified bipolar disorder, which is being service connected.  The AOJ, however, will determine in the first instance an appropriate disability rating to assign the now service-connected psychiatric disorder.  Further, in light of the current grant of service connection for this psychiatric disability, the Veteran may, but is not required to, withdraw his claim for PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

At his October 2016 Board hearing, the Veteran reported he has been in receipt of disability benefits from the Social Security Administration (SSA) since 2011.  See hearing transcript at page 52.  There is no evidence in the claims file that SSA records have been sought by the AOJ.  Where there is actual notice to VA that the Veteran is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The remaining issues on appeal must be remanded in order to allow the AOJ to obtain records from SSA related to the Veteran.

Further, in May 2013, the Regional Office issued a statement of the case (SOC) in response to the Veteran's notice of disagreement with regard to the claims on appeal.  The evidence listed for review at that time included the Veteran's service treatment records for his 1971 to 1974 period of service, his VA outpatient records dated from November 2009 to April 2013, as well as VA mental, audiological and general medical examinations dated in February and March 2011.  Since that time, the AOJ has developed the evidentiary record, to include obtaining the complete service personnel records; obtaining additional service treatment records, to include records from the Veteran's National Guard service in 1984; obtaining over 900 pages of additional VA treatment records dating from August 2013 to September 2014, and affording the Veteran another VA audiological examination in August 2014.  However, because the issues on appeal were not readjudicated by the AOJ following the addition of these records to the file, the matters remaining on appeal must be remanded for such consideration.  See 38 C.F.R. § 20.1304 (2017).

Finally, records from the VA Medical Center (VAMC) in Miami are of record dated through September 24, 2014.  On remand, relevant, ongoing records should be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Social Security Administration related to the Veteran's October 2016 report of receiving benefits since 2011.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  Obtain and associate with the claims file relevant treatment records from the Miami VAMC and any other VA healthcare facility from which the Veteran has received treatment, since September 24, 2014.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is complete to the extent possible, the AOJ should conduct any additional development it deems necessary based upon a review of the complete file, to include arranging for any additional VA examinations or opinions related to the matters on appeal it determines are warranted.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include initial review of the evidence added to the file since the May 2013 SOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


